CHIEF JUSTICE GRAY,
dissenting.
¶57 I respectfully, but strenuously, dissent from the Court’s opinion. I totally agree that the best interests of the children are ultimately the paramount consideration in child abuse and neglect cases. It is my view, however, that statutory and jurisprudential rules must be followed in reaching that ultimate stage. Today, the Court determines that a failure to adjudicate children as youths in need of care-an adjudication clearly required by statute as a prerequisite to termination of parental rights and by this Court’s jurisprudence holding such an adjudication is a required threshold step in the process-can constitute harmless error which does not violate a parent’s fundamental liberty interests in fundamentally fair procedures. I conclude from this that not a single statutory requirement need be followed during trial court proceedings involving allegations of child abuse or neglect-that is, any and every statutory requirement can fall to the “harmless error” axe. I cannot agree that the end justifies the means when fundamentally fair procedures are constitutionally required.
¶58 I also cannot agree that repeated “findings” by the trial court-that an adjudication which did not occur actually occurred in early March of 2005-can possibly be other than clearly erroneous findings. Under *52nearly identical circumstances, we have held such a finding “plainly wrong” without equivocation. Matter of T.C., 2001 MT 264, ¶ 16, 307 Mont. 244, ¶ 16, 37 P.3d 70, ¶ 16. We should do so here and, on that basis, reverse.
¶59 My remaining disagreements with the Court’s opinion are numerous and substantial, but I will address just the most serious of them in order to avoid further delay. I begin with the errors-of omission and commission-which are contained in the FACTUAL AND PROCEDURAL BACKGROUND portion, and which set the stage for a flawed legal analysis.
¶60 First, the record is clear that the petition filed on February 22, 2005, was not merely a TIA Petition, as the Court terms it. It was a “Petition for Adjudication of Child as Youth in Need of Care and Temporary Investigative Authority” (emphasis added) which contained allegations that “sufficient evidence ... establishes] the ... children are Youths in Need of Care and requested the trial court to enter “an order of adjudication and temporary investigative authority.” During the March show cause hearing on the petition, the only mention that an adjudication of the children as youths in need of care was being sought came from the District Court at the very outset of the hearing. Nothing more was said and no evidence or testimony was presented. Notwithstanding the form order presented to the trial court suggesting that it was an adjudication order as well as an order granting TIA, the record is clear that no adjudication occurred. Subsequent petitions likewise were dual in nature; for example, the petition for TLC was also a petition for adjudication. The record remains clear that no adjudication ever occurred in this case.
¶61 I also observe with some dismay the Court’s repeated reliance on the parents stipulating to TIA, and later TLC, as though those stipulations bear any relationship to the required adjudication of the children as youths in need of care. A parent’s stipulation to TLC-and presumably TIA — is not a stipulation that the children are youths in need of care; nor does a trial court’s adoption of such a stipulation imply that the court adjudicated the children as such. See e.g. Matter of T.C., ¶¶ 17-18.
¶62 The Court does correctly set forth § 41-3-609(l)(f), MCA, as containing the criteria on which the termination of parental rights in the present case was intended to proceed. See ¶¶ 36-37. The first statutory criterion, of course, is that the child is an adjudicated youth in need of care. If the adjudication is not made at the initial show cause hearing, it must be made within 90 days thereafter. Sections 41-3-432 *53and 41-3-437, MCA. The Court candidly cites, at ¶ 39, to the cases in which this Court has “repeatedly referred to the YINC adjudication as a jurisdictional prerequisite, or ‘threshold requirement,’ to the termination of parental rights.” The Court then simply writes both the statutory and the jurisprudential bases for the adjudication out of existence by moving on to a “harmless error” analysis and improperly “distinguishing” the noted cases. I cannot agree.
¶63 It is true that we have, on occasion, applied the harmless error standard in a termination of parental rights case. We have never done so, however, in a case where no adjudication of children as youths in need of care-the initial requirement pursuant to both statute and our cases-occurred, and the Court does not suggest otherwise. How a proceeding which culminates in a termination of parental rights, but which begins by ignoring the first and underlying requirement for termination, can be a fundamentally fair procedure protecting the parents’ liberty interest is inconceivable to me.
¶64 The Court also relies at ¶ 45 on the parents’ agreement to a treatment plan sometime prior to the May 6 hearing, in which they purportedly “admitted their children were abused or neglected.” The truth of the matter is somewhat different, however, as the record and transcripts reflect. Soon after the DPHHS filed its initial petition for adjudication and for TIA, the District Court entered an order to show cause, observing that there was probable cause to believe that J.C. and A.D. were abused or neglected or in danger of being abused or neglected. That order also gave the DPHHS certain emergency authority and set the March 8 show cause hearing. Prior to that hearing and without authority or approval from the District Court, the DPHHS presented the parents with the first treatment plan. The parents-no doubt eager to keep the children at home and cooperate with the DPHHS-signed the treatment plan, as did the DPHHS. It was presented to the trial court during the March 8 hearing, and an objection was made-and resolved-regarding one of the elements of the treatment plan. The other elements of the plan were not challenged. At that hearing, the parents stipulated to TIA and the District Court set a review hearing for the following month.
¶65 This process totally ignores the mandates in § 41-3-443(1), MCA, pursuant to which the court may approve a treatment plan if the parents admit the allegations of abuse and neglect, the parents stipulate to the allegations or the court has made the adjudication of youths in need of care. Conversely, it also ignores § 41-3-434(2), MCA, which allows a parent to stipulate to a treatment plan if the child has *54been adjudicated a YINC. The statutes simply do not contemplate or allow the kinds of procedures used by the DPHHS, its counsel and the trial court in this case.
¶66 Notwithstanding, the Court construes the parents’ agreement to the formatted treatment plan-which sets forth goals, tasks for the parents and tasks for the social worker-as admissions to the allegations of abuse and neglect. It does so on the theory that, because the beginning portion of the “Treatment Plan” is captioned IDENTIFICATION OF THE PROBLEMS OR CONDITIONS THAT RESULTED IN THE ABUSE OR NEGLECT, the parents’ signatures admitted that abuse or neglect occurred. This cannot be so. The record and transcripts of the March, April, May, July and October of 2005 hearings make no mention of such admissions; they clearly do reflect the parents’ agreement with the elements of the treatment plan, with TLA, with TLC, and with an extension of TLC. The separate section of the document on which the Court relies has nothing at all to do with the elements, goals and tasks of the treatment plan portion to which the parents did agree. The DPHHS simply cannot be permitted to “hornswoggle” unsuspecting parents into damning admissions in such ways. And yet this is the portion of the various “treatment plans” on which the Court relies in attempting to distinguish In re B.N.Y. and In re M.O. According to the Court, ¶47, signing treatment plans containing separate sections of allegations of abuse or neglect constitutes a stipulation to abuse or neglect. In my view, it does not and cannot.
¶67 The Court also states that the parents stipulated to the TLC and the TLC Extension Petitions, both of which stated that the evidence established that the children were YINC. This is simply incorrect. The parents stipulated to TLC and to extension of TLC, and nothing of record reflects stipulations or admissions to anything more. Finally, no evidence or testimony was taken at any of the hearings in which an adjudication of YINC could have timely taken place.
¶68 I cannot join in the Court’s approach, analysis or resolution of this case. I would reverse the District Court, and I dissent from the Court’s failure to do so.